Case: 18-10704    Date Filed: 10/09/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-10704
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 3:16-cr-00153-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

MICHAEL EUGENE WILLIAMS,

                                                               Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (October 9, 2018)

Before MARCUS, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:

         Stephen Langs, appointed counsel for Michael Williams, in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 18-10704     Date Filed: 10/09/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s conviction and

sentence are AFFIRMED.




                                          2